Citation Nr: 0206572	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently assigned a 20 
percent evaluation.

2.  Entitlement to an earlier effective date, other than 
April 20, 1999 for the assignment of a compensable evaluation 
for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to June 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1999 rating determination by the Boston, Massachusetts 
Regional Office (RO).  Although the RO has adjudicated 
hearing loss as an increased rating claim, because the 
veteran has expressed dissatisfaction with the initial rating 
assigned following a grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Furthermore, while an increased initial rating has 
been granted by the RO in a rating action in June 1999, the 
fact remains that an even higher rating can be assigned; 
hence, the grant of less than the maximum available rating 
does not "abrogate the pending appeal."  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher initial rating for bilateral hearing loss still 
remains in appellate status.

In his August 2000, substantive appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a Member of the Board (i.e., a Travel Board hearing).  
In January 2001, he subsequently exercised his option to have 
a RO hearing in lieu of a Travel Board hearing.  Records show 
the RO thereafter sent him a letter in April 2001, notifying 
him that his hearing was scheduled for April 26, 2001.

In a VA Form 21-4138, received by the RO dated April 26, 
2001, the veteran indicated that he wished to postpone his 
hearing for 90 days to allow the RO to arrange for another VA 
audio examination.  Records show that following VA 
examination in May 2001, the RO thereafter sent him a letter 
in October 2001, notifying him of travel board hearing 
scheduled for November 7, 2001.  The RO also notified him of 
the time and location of the hearing.  However, the veteran 
failed to report to that hearing with no explanation for his 
absence and no indication that he wished to reschedule.

Lastly, in a VA Form 21-4138 dated in April 2001, the veteran 
raised the issues of entitlement to service connection for 
vertigo secondary to his service-connected hearing loss and 
entitlement to a total disability rating based on individual 
unemployability.  These issues are not, however, procedurally 
developed for appellate purposes, and are not properly before 
the Board at this time. They are referred to the attention of 
the RO for necessary action.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
bilateral hearing loss was received at the RO on October 31, 
1995.

2.  Service connection for bilateral hearing loss was 
established by decision dated April 17, 1998.  A 
noncompensable evaluation was assigned effective October 31, 
1995.

3.  Clinical findings on VA audiological examination 
conducted in March 1998 reflect hearing loss pursuant to the 
schedular criteria warranting a noncompensable rating.

4.  On April 24, 1998 the veteran received notice of the 
decision granting service connection.  Also, in April 1998, 
the veteran signed a statement indicating that he was 
satisfied with the noncompensable evaluation assigned to his 
service connected bilateral hearing loss and wished to 
withdraw his appeal.

5.  On April 20, 1999, the RO received the veteran's claim 
requesting an increased rating for hearing loss.

6.  Clinical findings on VA audiological examination 
conducted in May 1999 reflect hearing loss pursuant to the 
schedular criteria sufficient to entitle the veteran to a 20 
percent rating.

7.  In June 1999, the RO increased the evaluation to 20 
percent, effective April 20, 1999.

8.  A compensable evaluation for the veteran's bilateral 
hearing loss was not warranted prior to April 20, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss since April 20, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 & 
2001)

2.  Entitlement to an effective date earlier than April 20, 
1999, for the award of a compensable rating for bilateral 
hearing loss is not shown.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original claim for service connection 
for hearing loss on October 31, 1995.  In support of his 
claim are VA outpatient treatment records dated from 1984 to 
1998 which show that in July 1994 and February 1996 the 
veteran underwent testing of his hearing acuity.  

Audiometric examination in July 1994 showed pure tone 
thresholds in the right ear were 25, 30, 55, 60, and 65 
decibels, respectively at 500, 1,000, 2,000, 3,000 and 4,000, 
Hertz.  Pure tone thresholds in the left ear at the same 
frequencies were 15, 20, 30, 50, and 55 decibels.  Average 
pure tone threshold was 45 decibels in the right ear and 34 
in the left ear.  Speech recognition score on the Maryland 
CNC wordlist was 90 percent in the right ear and 86 percent 
in the left ear.  

Audiometric examination in February 1996 showed pure tone 
thresholds in the right ear were 20, 30, 45, 60, and 60 
decibels, respectively at 500, 1,000, 2,000, 3,000 and 4,000, 
Hertz.  Pure tone thresholds in the left ear at the same 
frequencies were 15, 20, 30, 50, and 50 decibels.  Average 
pure tone threshold was 52 decibels in the right ear and 40 
in the left ear.  Speech recognition score on the Maryland 
CNC wordlist was 88 percent in the right ear and 92 percent 
in the left ear.  The examiner concluded that the veteran had 
mild sloping to severe high frequency sensorineural hearing 
loss with good speech discrimination.

During VA audiometric examination in March 1998 the veteran 
complained of not hearing words clearly in conversation and 
while listening to television.  He reported a positive 
history of military noise exposure as tank commander for 31/2 
years.  Audiometric examination at that time showed pure tone 
thresholds in the right ear were 25, 30, 55, 60, and 65 
decibels, respectively at 500, 1,000, 2,000, 3,000 and 4,000, 
Hertz.  Pure tone thresholds in the left ear at the same 
frequencies were 15, 20, 35, 50, and 55 decibels.  Average 
pure tone threshold was 52 decibels in the right ear and 40 
in the left ear.  Speech recognition score on the Maryland 
CNC wordlist was 84 percent in the right ear and 84 percent 
in the left ear.  The examiner concluded that the veteran had 
bilateral symmetrical mild to severe high frequency 
sensorineural hearing loss.  Furthermore, high frequency 
hearing loss could be related to noise exposure, the aging 
process, hereditary and illness.

In an April 16, 1998, Conference Report, a Decision Review 
Officer (DRO) granted service connection for bilateral 
deafness and assigned a noncompensable evaluation, effective 
October 31, 1995.

In a VA Form 21-4138 dated April 17, 1998 the veteran 
indicated satisfaction with the current evaluation and 
withdrew his appeal.  The notice of the decision was dated on 
April 24, 1998.

On April 20, 1999, the veteran filed a claim for increase and 
in a subsequent statement reported that his service-connected 
hearing loss had worsened in the last year and requested an 
examination.  VA outpatient treatment records dated from 
February 1994 to April 1999 show that in April 1998, the 
veteran reported an inability to understand spoken words.  
Examination at that time revealed the external canals were 
within normal limits, the internal canals were impacted with 
cerumen and the tympanic membranes were intact and mobile.  

Audiometric examination in April 1999 showed pure tone 
thresholds in the right ear were 25, 35, 60, 60, and 70 
decibels, respectively at 500, 1,000, 2,000, 3,000 and 4,000, 
Hertz.  Pure tone thresholds in the left ear at the same 
frequencies were 20, 20, 35, 50, and 60 decibels.  Average 
pure tone threshold was 50 decibels in the right ear and 45 
in the left ear.  Speech recognition score on the Maryland 
CNC wordlist was 84 percent in the right ear and 88 percent 
in the left ear.  

The veteran was scheduled for a contract examination by QTC 
Medical Services in May 1999.  At that time he reported that 
his hearing loss started during active duty but was not 
documented until 1995 when he was first tested at the VA.  He 
complained that his hearing had worsened.  Audiometric 
examination showed pure tone thresholds in the right ear were 
25, 35, 60, 70, and 65 decibels, respectively at 500, 1,000, 
2,000, 3,000 and 4,000, Hertz.  Pure tone thresholds in the 
left ear at the same frequencies were 30, 30, 40, 60, and 65 
decibels.  Puretone audiometry averaged 57.5 decibels on the 
right and 48.75 decibels on the left.  Speech recognition 
score using the Maryland CNC wordlist was 72 percent in the 
right ear and 64 percent in the left.  The diagnosis was 
bilateral sensorineural hearing loss.  

In a June 1999 rating action, the RO increased the evaluation 
to 20 percent, effective April 20, 1999.

In his notice of disagreement received in June 1999, the 
veteran asserted there were numerous discrepancies in testing 
and speech discrimination done during examinations between 
July 1994 and May 1999.  He specifically stated that test 
results in April 1999 showed significant discrepancies with 
those of May 1999.  The veteran also indicated in his 
substantive appeal received in September 1999 that the 
effective date for the grant of 20 percent for hearing loss 
should be October 31, 1995 the date of his original claim.  

In a decision dated in June 2000, the DRO explained that 
service connection had been granted in April 17, 1998, and 
that since the veteran had subsequently withdrew his appeal, 
that decision became final.  Further, a new claim for 
increased was filed in April 1999.

During audiological evaluation in April 2001, from Brigham 
and Women's Hospital, the veteran complained of decreased 
hearing bilaterally with no significant benefit from his 
hearing aids.  The examiner noted that the veteran's hearing 
aids had been previously fit at the VA in 1998 but had not 
been much help and often feedback.  He reported great 
difficulty hearing if there was more than one person involved 
in the conversation or with other background noise.  He could 
not hear well on the telephone and had to turn up the volume 
on the television.  Otoscopy revealed clear view of the 
tympanic membranes bilaterally.  

The veteran was tested under headphones using warbled 
puretones.  He responded with good reliability to levels 
consistent with mild to severe sensorineural hearing loss 
bilaterally.  There was some slight asymmetry for 1,500-3,000 
Hertz with the right ear being poorer.  These results, 
compared to those obtained in April 1999, were significantly 
poorer for 250-500, 3,000 Hertz in the right ear and 500-
2,000 Hertz in the left ear.  Speech discrimination, tested 
at a comfortable level, was fair bilaterally and improved 
significantly with binaural presentation.  These results were 
also significantly poorer than those of April 1999.  Aided 
testing showed 0-15 decibels of gain across the frequencies 
with an improvement in speech discrimination at a soft 
conversational level (40 decibels).  The clinical impression 
was mild to severe sensorineural hearing loss with fair 
speech discrimination bilaterally.  Speech discrimination 
improved with a binaural presentation, thereby indicating a 
benefit from the use of binaural application.  The examiner 
concluded that the veteran's current hearing aids were not 
providing adequate amplification and should be adjusted or 
replaced to accommodate the change in hearing.  

On VA audiometric examination in May 2001 the examiner noted 
that current results compared to the March 1998 examination 
revealed in the right ear a 10-decibel decrease in hearing at 
3,000 Hertz and a 6 percent decrease in discrimination.  The 
left ear showed a 15-decibel decrease in hearing at 3,000 
Hertz and 10-decibel decrease at 1,000 Hertz with a 16 
percent decrease in discrimination scores.  However, the 
current results compared to the May 1999 examination showed 
no change in pure tone on the right and a 6 percent 
improvement in discrimination.  The left ear showed 10-
decibel improvement at 5,000 Hertz and an 8 percent 
improvement in discrimination on the left.  The examiner 
noted the improvement in discrimination maybe explained by 
the VA standard practice of obtaining PB Max.  The examiner 
also noted the veteran's level of pure tone hearing loss had 
not changed greatly since the 1999 evaluation and that the 
improvement in discrimination occurred when the 
discrimination words represented the veteran's optimum 
listening level.  Pure tone thresholds on the right were 30, 
35, 60, 75 and 70 on the left were 20, 30, 40, 60 and 60.  
Average pure tone threshold was 60 decibels on the right and 
48 decibels on the left.  Speech recognition score was 78 
percent on the right and 72 percent on the left.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss left ear and mild to severe sensorineural hearing loss 
on the right.  

Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Although the RO did not readjudicate this case 
after the VCAA enactment, a review of the record reveals that 
all appropriate development has been accomplished.  All 
relevant facts have been properly developed.

The July 1999 and June 2000 statements of the case (SOC) and 
the June 2000 supplemental SOC advised the veteran of the 
pertinent law and regulations as well as the basis denying an 
increased rating.  Also, by reciting the applicable law and 
regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  He has been 
afforded VA examinations, which include relevant medical 
opinions.  With regard to the adequacy of the examinations, 
the Board notes that the reports of examination reflect that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examinations, and offered appropriate assessments 
and diagnoses.

Lastly, the veteran was advised in a December 20, 2001, 
letter that additional evidence could be submitted within 90 
days thereof.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file. The Board does not know of 
any additional relevant evidence, which is available.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the veteran is not prejudiced 
by a lack of initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board is therefore required to consider the veteran's 
increased rating claim in light of both the former and 
revised schedular rating criteria to determine whether an 
increased evaluation for the service-connected hearing loss 
is warranted.  The Board further notes that the differences 
between the former criteria and the revised criteria are 
relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven-(11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 
4.85 (2001) Codes 6100-6110.

The results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to May 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2001).  Neither of these new 
provisions applies to the veteran's situation.  Although some 
of the puretone thresholds shown during VA examination were 
55 decibels or greater, such findings were not present in all 
four of the frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz.  Furthermore, the audiometric evaluation did not show 
puretone thresholds of either 30 decibels or less at 1,000 
Hertz or 70 decibels or more at 2,000 Hertz in either ear.

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable evaluation for bilateral sensorineural hearing 
loss for the period prior to April 1999.

In making this determination, the Board has considered the 
July 1994, February 1996, and April 1999 VA examinations of 
the veteran's hearing acuity. 

The results of the audiogram in July 1994, show that the 
veteran's hearing loss was noncompensably disabling.  Based 
on an average pure tone threshold of 45 decibels in the right 
ear with speech discrimination ability of 90 percent, and 34 
in the left ear with speech discrimination ability of 86 
percent, Table VI indicates a numeric designation of II for 
the right ear and II for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

The results of the audiogram in February 1996, show that the 
veteran's hearing loss was noncompensably disabling.  Based 
on an average pure tone threshold of 43 decibels in the right 
ear with speech discrimination ability of 88 percent, and 33 
in the left ear with speech discrimination ability of 92 
percent, Table VI indicates a numeric designation of II for 
the right ear and I for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

The results of the audiogram in March 1998, show that the 
veteran's hearing loss was properly evaluated as 
noncompensably disabling.  Based on an average pure tone 
threshold of 52 decibels in the right ear with speech 
discrimination ability of 84 percent, and 40 in the left ear 
with speech discrimination ability of 84 percent, Table VI 
indicates a numeric designation of II for the right ear and 
II for the left ear.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  

The results of the audiogram in April 1999, show that the 
veteran's hearing loss was also noncompensably disabling.  
Based on an average pure tone threshold of 50 decibels in the 
right ear with speech discrimination ability of 84 percent, 
and 45 in the left ear with speech discrimination ability of 
88 percent, Table VI indicates a numeric designation of II 
for the right ear and II for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

The results of the audiogram in May 1999, show that based on 
an average pure tone threshold of 58 decibels in the right 
ear with speech discrimination ability of 72 percent, and 49 
in the left ear with speech discrimination ability of 64 
percent, Table VI indicates numeric designations of V for the 
right ear and V for the left ear.  The point of intersection 
on Table VII reflects that the level of hearing loss revealed 
during this examination is consistent with a 20 percent 
evaluation.  

However, the Board notes that applying the results of the 
veteran's most recent evaluation in May 2001, of an average 
pure tone threshold of 60 decibels in the right ear with 
speech discrimination ability of 78 percent, and 48 in the 
left ear with speech discrimination ability of 72 percent, 
results in a numeric designation of IV hearing in the right 
ear and IV hearing in the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss revealed during this examination is consistent with only 
a 10 percent evaluation.

The evidence in this case clearly weighs against the 
assignment of a higher rating.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for rating hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon the most recent VA examination shows 
that the criteria for a rating in excess of 10 percent is not 
warranted.  Therefore it follows that the criteria for a 
rating in excess of 20 percent is not warranted.

The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  His lay 
statements are competent evidence to the extent that they 
concern observable symptoms.  As a lay person, however, he is 
not qualified to render a medical diagnosis or opinion as to 
the severity of his disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board is aware that some of the 
available audiometry examination reports indicate 
discrepancies in speech discrimination scores examination.  
However, prior to the examination in May 1999, there was no 
indication that the veteran was entitled to a compensable 
evaluation.  There were minor differences in the audiometric 
results but the differences were not so significant as to 
warrant a compensable evaluation.  The May 2001 examiner 
addressed some the discrepancies by indicating that 
improvement in discrimination maybe explained by the VA 
standard practice of obtaining PB Max.  Moreover, there was 
also improvement when the discrimination words represented 
the veteran's optimum listening level. 

Therefore the current level of disability shown is 
encompassed by the ratings assigned and with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted for any portion of the time 
period under consideration. 


II.  Earlier Effective Date

Regarding the effective date claim, the effective date of an 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o)(1) (2001).  An exception to this 
rule is that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2001).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, three possible dates may be assigned depending 
on the facts of the case: (1) if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred (the "date entitlement arose" 
under 38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (the "factually 
ascertainable" date under 38 C.F.R. § 3.400(o)(2)); and (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (38 C.F.R. 
§ 3.400(o)(2)).

The veteran claims that he should be granted an earlier 
effective date for the assignment of a 20 percent evaluation 
at least to October 1995 when he filed an original claim for 
increased benefits.  

The veteran filed a claim for service connection for hearing 
loss in October 1995.  Based on post service diagnoses of 
bilateral hearing loss, an April 1998 rating action granted 
service connection for bilateral hearing loss at a 
noncompensable evaluation, effective October 1995.  He was 
notified of this action the same month.  In April 1998, the 
veteran did indicate that he was satisfied with the 
noncompensable evaluation and wished to withdraw his appeal.

In April 1999, the veteran filed a claim for increase 
indicating that his hearing loss had worsened in the last 
year and requested an examination.  This statement was 
received within a year of the notification of the April 1998 
rating action.  

In June 1999, the RO assigned a 20 percent evaluation, based 
on a VA examination in May 1999 which showed that applying 
the results of that evaluation resulted in a numeric 
designation of Level V hearing in the right ear and Level V 
hearing in the left ear.  When applied to Table VII, such 
designations are consistent with a disability evaluation of 
20 percent.  The effective date assigned was April 20, 1999.

The veteran subsequently disagreed with effective date of the 
20 percent rating.  In a decision dated in June 2000, the DRO 
explained that service connection had been granted in April 
17, 1998, and that since the veteran had withdrawn his 
appeal, that decision became final.  Further, a new claim for 
increased had been filed in April 1999.

However, the Board notes that the veteran's April 1999 
statement was received within one year from the notification 
of the April 1998 grant of service connection.  It is not 
entirely clear whether the veteran wanted to file a new claim 
or was expressing disagreement with the August 1998 rating.  
However, even assuming that this is a notice of disagreement, 
and that the date of the veteran's claim was October 1995 
(when he applied for benefits), this would not benefit the 
veteran because the facts do not show his hearing loss was 
compensably disabling prior to the effective date currently 
assigned.

The Board finds that there is no relevant medical evidence 
for this period of time that shows that the veteran's hearing 
loss was compensable earlier than April 1999.  In reaching 
this conclusion, the Board has considered the reports of the 
veteran's various VA audiological evaluations conducted prior 
to May 1999.  However, as discussed above, applying the 
results of those evaluations resulted in no worse than a 
numeric designation of Level II hearing in the right ear and 
Level II hearing in the left ear.  When applied to Table VII, 
such designations are consistent with a noncompensable 
disability evaluation.  The only other evidence of record is 
the statement of the veteran.  Clearly, this cannot be used 
as a basis to award an earlier effective date for the 20 
percent rating for the hearing loss disability, as medical 
examination findings are required to demonstrate entitlement 
to a higher schedular rating.  In essence, the veteran's May 
1999 VA audiological evaluation was the first occasion on 
which his level of hearing impairment was shown to be 
consistent with a compensable disability rating.  
Nevertheless, the RO granted the veteran the benefit of the 
earlier date, in this instance, April 1999, which was 
considered to be the date of receipt of a new claim.  The 
Board will not disturb the RO's determination in this regard.  



ORDER

1.  An evaluation in excess of 20 percent for the veteran's 
bilateral sensorineural hearing loss disability since April 
1999 is denied.

2.  Entitlement to an earlier effective date, other than 
April 20, 1999 for the assignment of the increase evaluation 
for service connected bilateral hearing loss is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


